Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, “the surface properties” lacks antecedent basis and is also vague and indefinite, since clays and minerals have a wide array of properties, and “the fine clays” lacks antecedent basis and is inconsistent with “fine clay minerals”. Also, in part b) the article “to” or equivalent is needed between “treated tailings” and “flotation” for grammatical completeness. 
In claim 2, it is unclear whether recitation of dewatering by drainage and air drying refers back to and is encompassed in the dewatering step introduced in claim 1, part c) or constitutes one or more separate, additional dewatering steps.
In claim 4, it is unclear whether the recitation of “treatment with the collector” refers back the treating step a) introduced in claim 1. 
In claims 5 and 6, respectively, “the flocculant” and “the coagulant” respectively  lack clear antecedent basis since claim 4 from which they depend recites “a flocculant” or “a coagulant” each being utilized in the alternative.
In claim 7, “the froth later is dewatered” is grammatically confusing, and it is unclear whether recitation of dewatering refers back to and is encompassed in the dewatering step introduced in claim 1, part c) or constitutes a separate, additional dewatering step.
In claim 11, “the surface properties” lacks antecedent basis and is also vague and indefinite, since clays and minerals have a wide array of properties; in part a) “to promote flocculation or coagulation” is inconsistent with recitation of “mixing…a flocculant, a coagulant, or both” since if both materials are mixed with the tailings, both flocculation or coagulation are promoted; . 
In each of claims 13, 15, 17 and 18, respectfully, it is unclear whether one or two collectors (cationic and anionic) are being recited. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-13, 15, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Yuan et al PGPUBS Document US 2016/0310964 (Yuan) in view of Martins PGPUBS Document US 2014/0144290 (Martins). Paragraph numbers of the relied upon PGPUBS Documents in this and ensuing 35 U.S.C. 103 rejections in this Office action are identified by “[ ]” symbols. For claim 1, Yuan discloses: 
a process for treating and dewatering tailings comprising fine clay minerals (clay froth), fine non-clay rock-forming minerals such as quartz and feldspar and water from oil sands effluent (Abstract, [0001, 0002, 0007]), comprising:
a) treating the tailings with a sufficient amount of a collector to modify the surface properties of the fine clays while entraining a reduced amount of the rock-forming minerals present [0007, 0014, 0017]; 
b) subjecting the treated tailings to froth flotation to form a fine clays and rock-forming minerals-containing froth layer [0014]; and 
c) recovering the froth layer and subjecting it to dewatering [0015, 0016]. 
The claims differ from the Yuan disclosure by explicitly or definitely teaching the collector as being sufficient to modify the surface properties, or hydrophobicity, of the rock-forming minerals as well as the fine clays. 
Martins teaches a process for recovering both fine clay minerals and fine rock-forming minerals from tailings from coal-mining or oil sands effluent [0005, 0006, 0041-0045], 
utilizing a combination of collectors or collector components resulting in altering the hydrophobicity surface property of both the fine clays (silicates) as well as rock forming minerals (quartz), resulting in recovery of a purified coal or oil product, free of both the fine clay minerals and fine rock-forming minerals [0008-0011, 0039, 0041, 0044]..
Thus, it would have been obvious to one of ordinary skill in the art of recovering materials from tar sand effluent, to have modified the Yuan process, by supplementing the disclosed collector with a collector mixture as taught by Martins, to recover of a purified coal or oil product, free of both the fine clay minerals and fine rock-forming minerals.
Yuan further discloses: 
wherein the froth layer is dewatered by drainage and air drying for claim 2 [0016]; 
pre-treating the tailings with a flocculant, a coagulant or both prior to treatment with the collector for claim 4 [0009, 0041, 0042, 0053]; 
wherein the flocculant is an anionic polyacrylamide or a cationic polymer for claim 5 [0041, 0044]; 
wherein the coagulant is polyaluminum chloride for claim 6 [0049, see disclosed aluminum-containing coagulants and trivalent cations including Al3+]; 
wherein the froth later is dewatered by liquid solids separation in a gravity separator, a thickener, a centrifuge or a settling basin for claim 7 [0056]; 
wherein the tailings is a fluid fine tailings for claim 8 [0057]; 
wherein the tailings are fine tailings produced during bitumen extraction of oil sands for claim 9 [0002, 0003]; and, 
wherein the collector is selected from the group consisting of dodecyl pyridinium chloride (DPC) for claim 10 [0017].
Martins further teaches: wherein the collector comprises a quaternary amine, an ether amine or an ether diamine for claim 3 [0016].
For claims 13 and 15, Yuan specifically teaches a collector comprising an Fe++ cation [0049]; and 
Martins further teaches wherein the collector comprises a cation and an anionic collector [0005, 0009-0011, 0041, 0044] and wherein the collector comprises a cationic polymer and an anionic collector for claims 15 and 18 [0005, 0009-0011, 0041, 0044]. 
For claim 11, Yuan discloses: 
A process of treating and dewatering tailings comprising fine clays, rock- forming minerals, and water (Abstract, [0001, 0002, 0007]), comprising:
(a) mixing the tailings with an amount of a flocculant, a coagulant, or both, to promote flocculation or coagulation of the fine clays while entraining a reduced amount of rock-forming minerals and form a first treated tailings [0007, 0009, 0014, 0017, 0041, 0042, 0053]; 
(b) treating the first treated tailings with a sufficient amount of a collector to modify the surface properties of the flocculated/coagulated fine clays while entraining a reduced amount of rock-forming minerals and form a second treated tailings [0007, 0014, 0017]; and
(c) subjecting the second treated tailings to liquid solids separation to yield a solids product for reclamation and a liquid product for recycling or disposal [0015, 0016, 0056, 0057, 0060-0062 regarding various liquid solids process steps].
The claims differ from the Yuan disclosure by explicitly or definitely teaching the collector as being sufficient to promote the flocculation or coagulation, of the rock-forming minerals as well as the fine clays, as well as explicitly utilizing a sufficient amount of collector to modify the surface properties of the flocculated/coagulated rock forming minerals as well as the flocculated/coagulated fine clays. 
Martins teaches a process for recovering both fine clay minerals and fine rock-forming minerals from tailings from coal-mining or oil sands effluent [0005, 0006, 0041-0045], 
utilizing a combination of collectors or collector components resulting in altering the hydrophobicity surface property of both the fine clays (silicates) as well as rock forming minerals (quartz), resulting in recovery of a purified coal or oil product, free of both the fine clay minerals and fine rock-forming minerals [0008, 0039, 0041, 0044].
Thus, it would have been obvious to one of ordinary skill in the art of recovering materials from tar sand effluent, to have modified the Yuan process, by supplementing the disclosed collector with a collector mixture as taught by Martins, to recover of a purified coal or oil product, free of both the fine clay minerals and fine rock-forming minerals.
Yuan further discloses wherein the liquid/solids separation takes place in a gravity separator or thickener for claim 12 [0056].
For claims 17 and 18, Yuan specifically teaches a collector comprising an Fe++ cation [0049]; and 
Martins further teaches wherein the collector comprises a cation and an anionic collector [0005, 0009-0011, 0041, 0044] and wherein the collector comprises a cationic polymer and an anionic collector for claims 15 and 18 [0005, 0009-0011, 0041, 0044]. 
Claims 14 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Yuan et al PGPUBS Document US 2016/0310964 (Yuan) in view of Martins PGPUBS Document US 2014/0144290 (Martins), as applied to claims 1-13, 15, 17 and 18 above, and further in view of Mercade patent 3,337,048. 
For claims 14 and 19, Yuan specifically teaches a collector comprising an Fe++ cation [0049]. 
These claims additionally differ by requiring the anionic collector being a C-12 or C-18 fatty acid. Mercade ‘048 teaches to extract ore constituents from a clay source in a collector in a process for extracting clay or ore constituents from a clay source by froth flotation, with a collector comprising a cation which is a metal cation; and suggests such species of fatty acid (column 2, lines 47-64; column 4, line 58-column 5, line 5 regarding “higher fatty acids… including tall oil fatty acids”). 
It would have been additionally obvious to have utilized such C-12 or C-18 fatty acid collector constituent in the Yuan process as modified by Martins, as further modified by Mercade ‘048, since it is known that metal cation collectors of this type or species have excellent results and selectivity for separating metal product constituents from clay.
		ALLOWABLE SUBJECT MATTER
Claims 16 and 20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. These claims additionally differ by requiring that the cationic polymeric collector is a nano-hybrid polymer or (NHP) and that the anionic collector is sodium oleate. Saini et al PGPUBS Document US 20120181029 (Saini) teaches use of such NHP polymer in a process for 
Weing patent 2,208,143 suggests use of sodium oleate as a collector or flocculant for froth flotation processes to selectively collect constituent materials from limestone clay formations, however does not suggest a cationic collector wherein the cationic polymeric collector is a nano-hybrid polymer or (NHP).
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Of particular interest, Duttlinger et al (Duttlinger) teaches flocculant flotation of constituents from oil sands employing a combination of anionic flocculant and cationic flocculant.
Any inquiry concerning this communication or earlier communications from 
the examiner should be directed to Joseph Drodge at his direct government telephone number of 571-272-1140, or at alternate cell phone number 703-401-6309. The examiner can normally be reached on Monday-Friday from approximately 8:00 AM to 1:00PM and 2:30 PM to 5:30 PM.  
	Alternatively, to contact the examiner, send a communication via E-mail communication to the Examiner's Patent Office E-mail address: "Joseph.Drodge@uspto.gov". Such E-main communication should be in accordance with provisions of MPEP (Manual of Patent Examination Procedures) section 502.03 & related MPEP sections.  E-mail communication must begin with a statement authorizing the E-mail communication and acknowledging that such communication is not secure and will be made of record, under Patent Internet Usage Policy Article 5.  A suggested format for such authorization is as follows:  “Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file. 
Additionally, the examiner’s supervisor, Nam Nguyen, of Technology Center Unit 1778, can reached at 571-272-1342.  
The formal facsimile phone number, for official, formal communications, for the examining group where this application is assigned is 571-273-8300. The facsimile phone number for informal communication directly with the examiner is 571-273-1140.

	Information regarding the status of an application may be obtained from 

the Patent Application Information Retrieval (PAIR) system.  Status information

for published applications may be obtained from either private PAIR or Public 

PAIR, and through Private PAIR only for unpublished applications.  For more 

information about the PAIR system, see http://pair-direct.uspto.gov.  Should you

have any questions on access to the Private PAIR system, contact the Electronic 

Business Center (EBC) at 866-217-9197 (toll-free).  

JWD
07/18/2022
/JOSEPH W DRODGE/Primary Examiner, Art Unit 1778